Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim amendment
filed on 07/12/2022. Claims 1-6, 8-11, 13, 15-18, and 20 have been amended; and claims 1, 8, and 15 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 is being considered by the examiner.
Response to Arguments
The rejections of claims 8-14 under 35 U.S.C. § 101 are withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 07/12/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
a. Applicants argue: No cited reference, whether considered alone or in combination with any other cited reference, discloses, teaches, or suggests, “receiving, from a second user, a request for authorizing the first user,” as recited in the independent claims (Applicant Remarks/Arguments, page 7, filed 07/12/2022).
	Applicants’ arguments with respect to the amended above limitation has been considered but are moot in view of the new ground(s) of rejection.
b. Applicants argue: No cited reference, whether considered alone or in combination with any other cited reference, discloses, teaches, or suggests, 
transmitting, in response to receiving the request, a prompt to the second user;
receiving, in response to the prompt, a first code from the second user; and
publishing the received first code at a network location, wherein the network location is accessible by authorized users, and wherein the first user is enabled, by accessing the network location, to prove authenticity by confirming receipt of the first code.
       The Examiner disagrees with the Applicants. The Examiner respectfully submits that Gadwale does disclose some aforementioned limitations as the following:
Gadwale discloses transmitting a prompt to a second user (Gadwale: Col. 9, lines 16-20, As shown in fig. 5B, the authentication request may be provided as a prompt 512 on the user interface of client device 550);
receiving, in response to the prompt, a first code from the second user (Gadwale: Col. 9, lines 16-20, Col. 9, lines 20-43, ... the interface may also include an option enabling the user to return a voice clip, keyword or other session validating information to the call center agent over the second channel ...); and
publishing the received first code at a network location, wherein the network location is accessible by authorized users, and wherein a first user is enabled, by accessing the network location, to prove authenticity by confirming receipt of the first code (Gadwale: Col. 9, lines 44-55, Returning again to FIG. 5A, at step 504 the response is returned to the application service 560. In some embodiments, the application service 560 may perform validation of the authentication response. In other embodiments, the application service 560 may communicate with an authentication service which stores client authentication information. Whichever entity manages authentication, at step 505 the application service forwards the authentication result to the call center 520. In embodiments where the user has also forwarded session validating information (such as a voice clip or keyword), the session validating information may be further forwarded to the call center).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7, 8, 12, 14, 15, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Gadwale (“Gadwale,” US 10,659,459, filed Sep. 13, 2019) in view of Sial et al. (“Sial,” US 2018/0324299, published Nov. 8, 2018).
Regarding claim 1, Gadwale discloses a computer implemented method of proving authenticity of a first user, the method comprising performing operations as follows on a processor of a computer system:
 transmitting a prompt to a second user (Gadwale: Col. 9, lines 16-20, As shown in fig. 5B, the authentication request may be provided as a prompt 512 on the user interface of client device 550);
receiving, in response to the prompt, a first code from the second user (Gadwale: Col. 9, lines 16-20, Col. 9, lines 20-43, ... the interface may also include an option enabling the user to return a voice clip, keyword or other session validating information to the call center agent over the second channel ...); and
 publishing the received first code at a network location, wherein the network location is accessible by authorized users, and wherein a first user is enabled, by accessing the network location, to prove authenticity by confirming receipt of the first code (Gadwale: Col. 9, lines 44-55, Returning again to FIG. 5A, at step 504 the response is returned to the application service 560. In some embodiments, the application service 560 may perform validation of the authentication response. In other embodiments, the application service 560 may communicate with an authentication service which stores client authentication information. Whichever entity manages authentication, at step 505 the application service forwards the authentication result to the call center 520. In embodiments where the user has also forwarded session validating information (such as a voice clip or keyword), the session validating information may be further forwarded to the call center).
Gadwale discloses transmitting, a prompt to second user does not explicitly disclose receiving, from a second user, a request for authorizing a first user.
However, in an analogous art, Sial discloses receiving, from a second user, a request for authorizing a first user (Sial: fig. 1, one or more user devices 106; par. 0014, par. 0032, supplementary service subscription module 414 receives requests from user devices to add or remove supplementary service subscriptions).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sial with the method and system of Gadwale to include receiving, from a second user, a request for authorizing the first user. One would have been motivated to provide the scam or robocalls can be automatically blocked or otherwise handled based on user-specified preferences. The network first checks to see if the call is originating from a known robocaller, scammer, or other defined bad actor when the network receives a call destined for the user. The use of network resources and device resources is reduced by blocking calls at the network level benefits the user in that unwanted calls received at the user device are reduced. The radio resource utilization and battery utilization are improved. The battery life can improve. (Sial: par. 0002, 0013)
Regarding claim 5, the combination of Gadwale and Sial teaches the method of claim 1. The combination of Gadwale and Sial further discloses, wherein the first code is one of a text string, an image, and an audio clip (Gadwale: Col. 9, lines 16-20, Col. 9, lines 20-43, the interface may also include an option enabling the user to return a voice clip, keyword or other session validating information to the call center agent over the second channel ...).
Regarding claim 7, the combination of Gadwale and Sial teaches the method of claim 1. The combination of Gadwale and Sial teaches, wherein transmitting the prompt comprising displaying a graphical user interface button in a user interface of an application executing on a user device associated with the second user (Gadwale: Col. 9, lines 40-43, In some embodiments, the option may be provided as button or link that is presented on the user interface which, when selected, permits the client to enter the session validating information).
Regarding claim 8, claim 8 is directed to a system, comprising: a processor (Gadwale: Col. 1, line 59 to Col. 2, line 14); and a computer-readable storage medium (Gadwale: Col. 1, line 59 to Col. 2, line 14) storing computer-readable instructions which, when executed by the processor associated with the method claimed in claim 8; claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a computer program product, comprising: a non-transitory computer-readable storage medium (Gadwale: Col. 1, line 59 to Col. 2, line 14)  having computer-readable program code (Gadwale: Col. 1, line 59 to Col. 2, line 14) embodied therewith, the computer-readable program code associated with the method claimed in claim 15; claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 21, claim 21 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gadwale (“Gadwale,” US 10,659,459, filed Sep. 13, 2019) in view of Sial et al. (“Sial,” US 2018/0324299, published Nov. 8, 2018), further in view of Lu et al. (“Lu,” US 2009/0228378, published Sep. 10, 20009).
Regarding claim 2, the combination of Gadwale and Sial teaches the method of claim 1.  Gadwale and Sial do not explicitly disclose, further comprising receiving confirmation from the second user that the first user confirmed receipt of the first code.
Lu discloses receiving confirmation from the second user that the first user confirmed receipt of the first code (Lu: par. 0069, receiving a confirmation message confirming that the first user has received payment, transferring the charging amount saved in the intermediary account to a charge account of the second user.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lu with the method and system of Gadwale and Lu to include “receiving confirmation from the second user that the first user received the first code.” One would have been motivated to provide a convenient and fast amount charging method and increases the charging efficiency (Lu: par. 0008).
Regarding claim 3, the combination of Gadwale, Sial, and Lu discloses the method of claim 2. The combination of Gadwale, Sial, and Lu further disclose further comprising, upon receiving confirmation from the second user that the first user confirmed receipt of the first code, activating a communication session between the first user and the second user (Lu: par. 0069, receiving a confirmation message confirming that the first user has received payment, transferring the charging amount saved in the intermediary account to a charge account of the second user.).
Regarding claim 9, claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Gadwale (“Gadwale,” US 10,659,459, filed Sep. 13, 2019) in view of Sial et al. (“Sial,” US 2018/0324299, published Nov. 8, 2018), further in view of Jurss et al. (“Jurss,” US 2021/0049614, filed Mar. 12, 2019).
Regarding claim 4, the combination of the combination of Gadwale and Sial teaches method of claim 1.  Gadwale and Sial do not explicitly disclose, further comprising:
transmitting a second prompt to the first user;
receiving, in response to the second prompt, a second code from the first user; and
transmitting the second code to a user device associated with the second user.
However, in an analogous art, Jurss discloses 
transmitting a second prompt to the first user (Jurss: par. 0102, The process 1400 may include transmitting, by the validation computer, the access code to the first user device at 1406…);
receiving, in response to the second prompt, a second code from the first user (Jurss: par. 0103, the process 1400 may include receiving, by the validation computer and from an access device, the access code at 1408);
transmitting the second code to a user device associated with the second user (Jurss: par. 0103, the user (first user) associated with the first user device may transmit, provide, or other authorize another user (a second user) associated with a second user device to utilized the access code to conduct a transaction at the access device on their behalf or with their authority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jurss with the method and system of Gadwale and Sial, to include transmitting a second prompt to the first user; receiving, in response to the second prompt, a second code from the first user; and transmitting the second code to a user device associated with the second user. One would have been motivated to transmit to a user device via a particular communication channel and may be associated with an expiration time period, which limits the time period with which the code can be used to conduct a transaction at the access device, thereby increasing security (Jurss: par. 0004).
Regarding claim 11, claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Gadwale (“Gadwale,” US 10,659,459, filed Sep. 13, 2019) in view of Sial et al. (“Sial,” US 2018/0324299, published Nov. 8, 2018), further in view of Ludwig et al. (“Ludwig,” US 2015/0223056, published Aug. 6, 2015).
Regarding claim 6, the combination of the combination of Gadwale and Sial teaches the method of claim 1. The combination of the combination of Gadwale and Sial teaches wherein upon receiving the request for authorizing the first user but does not explicitly disclose a timer is started, wherein upon the timer reaching a predetermined amount of time prior to the first user confirming receipt of the first code, a second prompt is transmitted to the second user.
However, in an analogous art, Ludwig discloses a timer is started, wherein upon the timer reaching a predetermined amount of time prior to the first user confirming receipt of the first code, a second prompt is transmitted to the second user (Ludwig: par. 0022, One aspect of the embodiments may include a timer that monitors periods of inactivity. If the timer elapses during the period of inactivity, the device may prompt the user to re-enter the passcode prior to allowing the user access to the application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ludwig with the method and system of Gadwale to include “a timer is started, wherein upon the timer reaching a predetermined amount of time prior to the first user confirming receipt of the first code, a second prompt is transmitted to the second user”. One would have been motivated to allows a website to add security features such as site keys in which the user is presented with an image or other piece of information that is unique to the user or security questions that identify the user to the website (Ludwig: par. 0016).
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

August 3rd, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439